Appleton, C. J.
The plaintiff is a shipmaster, and has brought this action against the defendant for saying of him, " that he sold the consignment of the ship Rising Sun, (of which he was then master,) and pocketed the money,” "by means of which false and scandalous words,” the plaintiff "has been much injured in his business as shipmaster, and has *487been thrown out of employment, suffered great anxiety of mind, and has lost situations 'and employment in the command of divers vessels which he would otherwise have received, and by which he would have earned large sums of money,” &c., &o.
By an amendment, these false and scandalous words are alleged to ho spoken " of and concerning the plaintiff in his capacity as a shipmaster,” and " of and concerning the business and calling of the plaintiff, in his capacity of shipmaster aforesaid.”
As the declaration nowys, the words are spoken of and concerning the plaintiff in his capacity as a shipmaster. Words not actionable in themselves become so by being spoken of one filling an office or carrying on a particular vocation, when spoken of him in such office or vocation. So, words in themselves not actionable may become so by reason of some special damage occasioned by them. Brown v. Trundy, 31 Maine, 321; Harris v. Burley, 8 N. H., 256. "Whatever words,” remarks Bailey, J., in Whittaker v. Bradley, 16 E. C. L., 310, "have a tendency to hurt, or are calculated to prejudice a man, who seeks a livelihood by any trade or business, are actionable.” The words, which constitute the plaintiff’s ground of action, being spoken of here in relation to his business, are calculated to prejudice him in his business, and, as the defendant by his demurrer admits, have so prejudiced him. Any charge of dishonesty against an individual, in connection with his business, whereby his character in such business may be injuriously affected, is actionable. Fowles v. Bowen, 30 N. Y., 20. " The principle is well settled,” observes J ewett, J., in Kinney v. Nash, 3 Coms., 177, "that, to maintain an action for words spoken, the words must cither have produced a temporal loss to the plaintiff, &c., or they must impute some matter in relation to his particular trade or vocation, and which, if true, would render him unworthy of employment.” Applying to the words spoken their ordi*488nary meaning, we cannot doubt that they are slanderous of the plaintiff in relation to his business, if untrue.

Exceptions overruled.

Dickerson, Barrows, Danporth and Tapley, JJ., concurred.